UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 11, 2014 ONE LIBERTY PROPERTIES, INC. (Exact name of Registrant as specified in charter) Maryland 001-09279 13-3147497 (State or other jurisdiction of incorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) 516-466-3100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders of One Liberty Properties, Inc., held on June 11, 2014, stockholders (i) elected Charles Biederman, James J. Burns, Patrick J. Callan, Jr. and Louis P. Karol for a three-year term, (ii) approved, on an advisory basis, our compensation of executives, and (iii) ratified the appointment of Ernst & Young LLP as our independent registered public accounting firm for the year endingDecember 31, 2014. Set forth below are the votes with respect to each such matter: (as of the record date for the Annual Meeting, there were 15,978,064 shares of common stock outstanding). Proposal 1 – Election of Directors For Against Abstain BrokerNon-Vote Charles Biederman James J. Burns Patrick J. Callan, Jr. Louis P. Karol Proposal 2 – Advisory Vote on Executive Compensation For Against Abstain BrokerNon-Vote Proposal 3 – Ratification of the Selection of Independent Registered Public Accounting Firm For Against Abstained Item 8.01Other Events. On June 11, 2014, we issued a press release relating to (i) our quarterly dividend of $0.37 per share to be paid on July 2, 2014, to stockholders of record as of June 25, 2014 and (ii) three acquisitions we completed since April 1, 2014 for an aggregate$16.1 million purchase price.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press release dated June 11, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONE LIBERTY PROPERTIES, INC. Date:June 11, 2014 By: /s/ David W. Kalish David W. Kalish Senior Vice President and Chief Financial Officer
